DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species Embodiment 2, with claims 1 and 6-20, in the reply filed on 08/10/2022 is acknowledged.  However, it is noted that withdrawn claims 2-5 are rejoined since claims 2-5 are generic to elected Species Embodiment 2.  Furthermore, claims 9 and 14-19 are withdrawn from further consideration since claims 9 and 14-19 are directed to withdrawn Specie Embodiments 1, 3, or 4 (for example, while claims 7-9 are directed to Species Embodiment 1, claims 7-8 are generic to Elected Species Embodiment 2 and claim 9 is directed to Species Embodiment 1.  Furthermore, claims 14-17 are directed to Species Embodiment 3, and claims 18-19 are directed to Species Embodiment 4). 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LIGHT EMITTING DEVICE AND LIGHTING DEVICE COMPRISING RESONANCE AUXILIARY LAYER.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “135” in Fig. 3 is not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, the limitation 1)“wherein the organic material layer includes a first stack, a second stack, and a charge generation layer disposed between the first stack and the second stack” in combination with the limitation 2) “the first resonance auxiliary layer has a thickness of 20% to 90% of a total thickness of the organic material layer” would render the claim indefinite since it is unclear “the organic material layer” in the limitations 1) and 2) are directed to the same organic material layer.  Particularly, “the organic material layer” in the limitation 2) appears to be referring to an organic material layer 130 comprising a first resonance auxiliary layer 132 without a multiple stacks or a charge generation layer as described in Fig. 1 and paragraph 50 while “the organic material layer” in the limitation 1) appears to be referring to an organic material layer 230 comprising a first stack 236, a charge generation layer 237, and a second stack 238, wherein the first stack 236 comprising a first resonance auxiliary layer 136a as described in Fig. 5 and paragraphs 72-85.  Then, how is the limitation 2) “the first resonance auxiliary layer has a thickness of 20% to 90% of a total thickness of the organic material layer” regarding the thickness percentage of the first resonance auxiliary layer with respect to the organic material layer still applicable to the limitation 1)“wherein the organic material layer includes a first stack, a second stack, and a charge generation layer disposed between the first stack and the second stack” when the organic material layer becomes significantly thicker with additional layers such as the charge generation layer and the second stack?
Claim 7 reciting the limitation 3) “wherein the organic material layer further includes a first hole transport layer, wherein the first hole transport layer is disposed between the first electrode and the first light emitting layer, and wherein the first resonance auxiliary layer is disposed between the first electrode and the first hole transport layer” in combination with the limitation 2) “the first resonance auxiliary layer has a thickness of 20% to 90% of a total thickness of the organic material layer” are also rejected with the similar reason for rejecting claim 10 as discussed above.  Claims 8 and 11-13, which depend from either claim 7 or claim 10, are rejected by virtue of their dependencies.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2018/0033995 A1; hereinafter “Kim”).
Regarding Claim 1, referring to at least Figs. 1-2 and related text, Kim teaches a light emitting device comprising: a substrate (100) (fig. 10 and paragraph 82); a first electrode (10) disposed on the substrate (paragraph 33); an organic material layer (200) disposed on the first electrode and including a first resonance auxiliary layer (210b and 220b) (paragraphs 33-36); and a second electrode (60) disposed on the organic material layer (paragraph 33), wherein the first resonance auxiliary layer includes a first compound with a lowest unoccupied molecular orbital (LUMO) level of −4 eV or less (HAT-CN) and a second compound with a highest occupied molecular orbital (HOMO) level of −4 eV or less (NPB) (paragraphs 35-36), and wherein the first resonance auxiliary layer has a thickness of 20% to 90% of a total thickness of the organic material layer (paragraph 54 and Table 1, Experimental Example 3 having the combined thickness of HIL2 and HTL2 over the total thickness of 200 is 50%).
Regarding Claim 2, Kim teaches wherein the first compound includes a HAT-CN(Hexaazatriphenylene-hexacarbonnitrile) (paragraph 35).
Regarding Claim 3, Kim teaches wherein the second compound includes NPB(N, N′-Bis-(1-naphthalenyl)-N, N′-bis-phenyl-(1,1′-biphenyl)-4,4′-diamine) (paragraph 36).
Regarding Claim 20, referring to at least Figs. 1-2 and related text, Kim teaches a lighting device comprising: a substrate (100) including a plurality of pixels (fig. 10 and paragraphs 4 and 80-82); and a light emitting device (an OLED) disposed on each pixel of the substrate and including a first electrode (10), an organic material layer (200) and a second electrode (60) (paragraph 33); wherein the first electrode is disposed on the substrate, wherein the organic material layer is disposed on the first electrode, and includes a first resonance auxiliary layer (210b and 220b) (paragraphs 33-36), wherein the second electrode is disposed on the organic material layer, wherein the first resonant auxiliary layer includes a first compound with a lowest unoccupied molecular orbital (LUMO) level of −4 eV or less (HAT-CN) and a second compound with a highest occupied molecular orbital (HOMO) level of −4 eV or less (NPB) (paragraphs 35-36), and wherein the thickness of the first resonance auxiliary layer is 20% to 90% of a total thickness of the organic material layer (paragraph 54 and Table 1, Experimental Example 3 having the combined thickness of HIL2 and HTL2 over the total thickness of 200 is 50%).

Claims 1-3, 5-8, 10-13, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohsawa et al. (US 2021/0104697 A1; hereinafter “Ohsawa”).
Regarding Claim 1, referring to at least Fig. 1A and related text, Ohsawa teaches a light emitting device comprising: a substrate (610) (fig. 4A and paragraphs 319 and 353); a first electrode (101) disposed on the substrate (paragraph 158); an organic material layer (111, 112, and 140) disposed on the first electrode and including a first resonance auxiliary layer (111) (paragraphs 256-257, 262-266, and 272-279); and a second electrode (102) disposed on the organic material layer (paragraph 158), wherein the first resonance auxiliary layer includes a first compound with a lowest unoccupied molecular orbital (LUMO) level of −4 eV or less (HAT-CN) and a second compound with a highest occupied molecular orbital (HOMO) level of −4 eV or less (NPB) (paragraphs 256-257 and 262-266.  For example, 111 being a composite material of a hole transport material and an electron accepting material), and wherein the first resonance auxiliary layer has a thickness of 20% to 90% of a total thickness of the organic material layer (paragraphs 456-458.  For example, a thickness of 111 over a total thickness of 111, 112, and 140 is about 52%).
Regarding Claim 2, Ohsawa teaches wherein the first compound includes a HAT-CN(Hexaazatriphenylene-hexacarbonnitrile) (paragraph 257).
Regarding Claim 3, Ohsawa teaches wherein the second compound includes NPB(N, N′-Bis-(1-naphthalenyl)-N, N′-bis-phenyl-(1,1′-biphenyl)-4,4′-diamine) (paragraph 264).
Regarding Claim 5, Ohsawa teaches wherein the first electrode includes a transparent conductive material, and the second electrode includes a reflective material (paragraphs 303-305).
Regarding Claim 6, Ohsawa teaches wherein the organic material layer further includes a first light emitting layer (140), and the first light emitting layer emits light having a wavelength of 550 nm to 700 nm (paragraph 279.  For example, a wavelength of yellow or red).
Regarding Claim 7, Ohsawa teaches wherein the organic material layer further includes a first hole transport layer (112), wherein the first hole transport layer is disposed between the first electrode and the first light emitting layer (fig. 1A), and wherein the first resonance auxiliary layer is disposed between the first electrode and the first hole transport layer (112) (fig. 1A).
Regarding Claim 8, Ohsawa teaches wherein the first resonance auxiliary layer is disposed in direct contact with the first hole transport layer (fig. 1A).
Regarding Claim 10, Ohsawa teaches wherein the organic material layer includes a first stack (106), a second stack (108), and a charge generation layer (115) disposed between the first stack and the second stack (fig. 3A and paragraph 333-336), wherein the first stack includes the first resonance auxiliary layer and the first light emitting layer (170) and is disposed between the charge generation layer and the first electrode (fig. 3A), wherein the second stack includes a second light emitting layer (140) and is disposed between the charge generation layer and the second electrode (fig. 3A) (paragraph 337), and wherein the second light emitting layer emits light having a wavelength of 550 nm to 700 nm (paragraph 279.  For example, a wavelength of yellow or red).
Regarding Claim 11, Ohsawa teaches wherein the first stack further includes a first hole transport layer (112), wherein the first hole transport layer is disposed between the first electrode and the first light emitting layer, and wherein the first resonance auxiliary layer is disposed between the first electrode and the first hole transport layer (fig. 3A).
Regarding Claim 12, Ohsawa teaches wherein the first resonance auxiliary layer is disposed in direct contact with the first hole transport layer (fig. 3A).
Regarding Claim 13, Ohsawa teaches wherein the second stack further includes a second hole transport layer (119) and an electron transport layer (118) (paragraphs 294 and 337), wherein the second hole transport layer is disposed between the charge generation layer and the second light emitting layer (fig. 3A), and wherein the electron transport layer is disposed between the second light emitting layer and the second electrode (fig. 3A).
Regarding Claim 20, referring to at least Figs. 1-2 and related text, Kim teaches a lighting device comprising: a substrate (610) including a plurality of pixels (fig. 4A and paragraphs 319 and 353-355); and a light emitting device (paragraphs 157-158 and 363, an organic light emitting device in Fig. 1A) disposed on each pixel of the substrate and including a first electrode (101), an organic material layer (111, 112, and 140) and a second electrode (102) (paragraphs 158-159); wherein the first electrode is disposed on the substrate (fig. 1A), wherein the organic material layer is disposed on the first electrode (fig. 1A), and includes a first resonance auxiliary layer (111 and 112) (paragraphs 256-257, 262-266, and 272-279), wherein the second electrode is disposed on the organic material layer, wherein the first resonant auxiliary layer includes a first compound with a lowest unoccupied molecular orbital (LUMO) level of −4 eV or less (HAT-CN) and a second compound with a highest occupied molecular orbital (HOMO) level of −4 eV or less (NPB) (paragraphs 256-257 and 262-266), and wherein the thickness of the first resonance auxiliary layer is 20% to 90% of a total thickness of the organic material layer (paragraphs 456-458.  For example, a combined thickness of 111 and 112 over a total thickness of 111, 112, and 140 is about 68%).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa.
Regarding Claim 4, teaching of Ohsawa has been discussed above including the first resonance auxiliary layer (111) having a layer formed of a composite material of the first compound and the second compound (paragraphs 256-257 and 262-266).  While Ohsawa does not explicitly disclose a weight ratio of the first compound to the second compound is 8:2, it would have been obvious to one of ordinary skill in the art to readily adjust the weight ratio of the composite material in order to obtain the optimal weight ratio range, including the claimed ratio of 8:2, for improving the light emitting efficiency of the light emitting device: It has held that discovering an optimum or workable ranges involves only routine skill in the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.  In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829